Citation Nr: 0108945	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  95-39 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable evaluation for a laceration 
of the nose.

3.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the left ring finger.

4.  Entitlement to a compensable evaluation for osteomyelitis 
of the lumbar spine with septic arthritis.

5.  Entitlement to service connection for neck pain.

6.  Entitlement to service connection for a nervous 
disability.

7.  Entitlement to service connection for bronchitis or right 
lung pneumonia.

8.  Entitlement to service connection for anemia.

9.  Entitlement to service connection for cholestasis 
secondary to sepsis.

10.  Entitlement to service connection for acute 
rhabdomyolysis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to September 
1994.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO). 

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis of the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2000).

In June 1995, the RO addressed eleven issues raised by the 
veteran.  A general notice of disagreement was received in 
August 1995.  Accordingly, the following claims where 
addressed by the RO in a statement of the case (SOC) issued 
in September 1995:  (1) entitlement to a compensable 
evaluation for a laceration of the nose; (2) entitlement to a 
compensable evaluation for the residuals of a fracture of the 
left ring finger; (3) entitlement to a compensable evaluation 
for osteomyelitis of the lumbar spine with septic arthritis; 
(4) entitlement to a compensable evaluation for a low back 
strain; (5) entitlement to service connection for a left 
shoulder strain or bicipital tendonitis; (6) entitlement to 
service connection for neck pain; (7) entitlement to service 
connection for a nervous disorder; (8) entitlement to service 
connection for bronchitis or right lung pneumonia; (9) 
entitlement to service connection for anemia; (10) 
entitlement to service connection for cholestasis secondary 
to sepsis; (11) entitlement to service connection for acute 
rhabdomyolysis; and (12) entitlement to a combined 
compensable evaluation under the provisions of 38 C.F.R. 
§ 3.324.

In October 1995, the RO received the veteran's substantive 
appeal.  The substantive appeal is not entirely clear which 
of the issues cited above the veteran wishes to appeal to the 
Board.  He appeared to refer only to his low back, right leg 
(due to radiating pain from his back) and left shoulder 
explicitly.  In this situation, Board must review all issues 
that are reasonably raised from a liberal reading of the 
veteran's substantive appeal.  EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).  Further, as has also been noted by 
Court, the statute, 38 U.S.C.A. §  7105 (West 1991), does not 
impose technical pleading requirements.  Tomlin v. Brown, 5 
Vet. App. 355, 357 (1993).  Accordingly, the Board finds that 
all issues addressed by the RO in September 1995 have been 
appealed to the Board.

In a September 1997 rating decision, the RO awarded the 
veteran service connection for the left shoulder disability, 
claimed as shoulder pain with bicipital tendonitis.  Under 
the guidance supplied by the United States Court of Appeals 
for the Federal Circuit in Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997), no other outstanding question of law or 
fact concerning the provision of benefits under the law 
administered by the VA remains unresolved with regard to this 
issue.  Absence such questions, there is no matter over which 
the Board may exercise its jurisdiction regarding this claim 
of service connection under 38 U.S.C.A. §§ 510(a), 7104 (West 
1991).  Consequently, the claim of entitlement to service 
connection for a left shoulder strain or bicipital tendonitis 
is not before the Board at this time.

In September 1997, the RO also awarded the veteran a 20 
percent evaluation for the low back strain.  In AB v. Brown, 
6 Vet. App. 35 (1993) the U.S. Court of Appeals for Veterans 
Claims (Court) held that on a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation.  
Consequently, the claim of entitlement to an increased 
evaluation for a low back strain, currently evaluated as 20 
percent disabling, is before the Board at this time.  
However, with regard to the claim of entitlement to a 
combined compensable evaluation of 10 percent for multiple 
noncompensable disabilities under the provisions of 38 C.F.R. 
§ 3.324 (2000), as the veteran is currently receiving 
compensable evaluations for two of his service connected 
disabilities, a 10 percent evaluation for multiple 
noncompensable evaluations is effectively rendered moot.

In January 2001, the veteran's representative requested 
notice regarding those issues that are not able to be 
certified for Board review.  The discussion above, in the 
opinion of the Board, provides the veteran's representative 
with notice regarding those issues that are not able to be 
certified for Board review.


REMAND

The veteran has not provided the VA with his most recent 
address and the RO has been unable to locate him.  The 
veteran's representative does not appear to know the 
veteran's current location.

The RO has attempted to locate the veteran, without success.  
As noted by the RO, the veteran is not receiving compensation 
from the VA at this time due to a previous overpayment.  He 
is also not receiving benefits from the Social Security 
Administration and the VA Medical Center (VAMC) has an 
incorrect address.  However, the Board believes that two 
additional sources of information from within the VA may have 
his current address.  First, it appears that the veteran may 
be currently receiving or has recently received VA 
educational benefits.  The office responsible for education 
benefits within the RO may have the veteran's current 
address.  Second, the veteran was an employee at the VAMC in 
Tucson, Arizona.  While the VAMC medical services section may 
have an incorrect address at this time, the personnel office 
of the VAMC may have a correct forwarding address.  

Before losing contact with the veteran, he missed several VA 
examinations.  In this case, the veteran has not been 
informed of the consequences of his failure to attend this 
evaluation.  38 C.F.R. § 3.655(b) (2000) states:

Original or reopened claim, or claim for 
increase. When a claimant fails to report 
for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record. When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

The governing regulations provide that where there is the 
reasonable probability of a valid claim, a VA examination 
will be scheduled and "[i]ndividuals for whom [VA] 
examinations have been authorized and scheduled are required 
to report for such examinations."  38 C.F.R. § 3.326(a) 
(2000).  Under 38 C.F.R. § 3.655, in the case of his claim 
for increase, if the veteran fails, without good cause, to 
report for a current VA examination, the claims shall be 
denied.  The Board notes this regulatory provision is not 
discretionary but mandatory.  Neither the RO nor the Board 
would have the authority to purport to adjudicate a claim for 
increase on the merits where a claimant failed to report for 
a scheduled examination "without good cause."  The 
governing regulations also provide that if he fails to report 
for a scheduled VA examination "without good cause," and 
the matter at issue is an "original compensation claim" the 
claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655(b).  

The veteran has not been advised of the governing regulations 
concerning his duty to report for an examination and the 
substantive impact a failure to report for an examination 
"without good cause" have on a claim for increase.  If he 
does not wish to be evaluated again, he may withdraw his 
claims.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  Withdrawal 
may be made by an appellant or by an authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).

Concerning the case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  The new law revises the former § 5107(a) 
of title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In view of the new criteria and the state of the record, 
further development, as specified below, is required.  
Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the personnel 
office of the VAMC in Tucson, Arizona, in 
an attempt to locate the veteran.  The 
office responsible for education benefits 
within the RO and the veteran's 
representative should also be contacted 
in an attempt to locate the veteran, if 
required.  The actions taken by the RO 
should be reported within the claims 
folder.

2.  If the veteran is located, the RO 
should schedule the veteran for a hearing 
before a before a Member of the Board in 
Phoenix, Arizona, using his current 
address.

3.  If the veteran is located, the RO 
should request him to identify the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claims.  After securing 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of those treatment records 
identified by the veteran which have not 
been previously secured, including 
treatment records from any VAMC and 
medical records from the veteran's 
private health care provider (if any).  
The veteran is requested to assist the RO 
in obtaining these records. 

4.  If the veteran is located, the RO 
should arrange for a VA examination to 
determine the nature, extent, severity, 
and etiology of the disabilities cited 
above.  The claims folder or the 
pertinent medical records contained 
therein must be reviewed by the examiner 
in conjunction with the examination.  A 
copy of this remand must be reviewed by 
the examiner.  All necessary tests should 
be performed.  The examiner should record 
pertinent medical complaints, symptoms, 
clinical findings and comment on the 
functional limitation, if any, caused by 
the disabilities at issue (if any).  The 
examiner should provide explicit 
responses to the following questions:

(a)  Does the veteran have a neck 
disability, bronchitis, right lung 
pneumonia or the residuals of right lung 
pneumonia, anemia, cholestasis secondary 
to sepsis, or acute rhabdomyolysis?   

(b)  What is the degree of medical 
probability that the disabilities cited 
in (a) are related to the veteran's 
active service?

(c) What are the manifestations, if any, 
of the service-connected low back strain, 
a laceration of the nose, the residuals 
of a fracture of the left ring finger, 
and osteomyelitis of the lumbar spine 
with septic arthritis?

(d)  Does the veteran have complaints of pain 
that he attributes to the service-connected 
disabilities cited above?  If so, the 
examiner must specifically comment on the 
presence or absence of any objective 
manifestation that would demonstrate 
functional impairment due to pain 
attributable to the service-connected 
disability or disabilities, such as pain on 
movement, swelling, deformity or atrophy of 
disuse or any other objective finding that 
supports or does not support the level of 
subjective complaints.  

(e)  Does the veteran have incoordination or 
an impaired ability to execute skilled 
movements smoothly as a result of the 
service-connected disabilities cited above?  
If so, the examiner should comment on the 
severity of his incoordination and the effect 
incoordination has on his ability to 
function.

5.  If the veteran is located, he veteran 
should then be scheduled for a VA 
psychiatric examination in order to 
determine the nature and etiology of any 
psychiatric disorder present.  The claims 
folder or the pertinent medical records 
contained therein, including the 
veteran's service medical records and any 
pertinent records obtained from any other 
sources, must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should be specifically requested 
to review the historical data to include 
the prior examination reports and 
clinical records during the veteran's 
active service in order to obtain a true 
picture of his psychiatric status.  The 
examiner should also elicit a detailed 
history of the onset of psychiatric 
symptoms from the veteran.  All necessary 
tests should be performed.  A copy of 
this remand order also should be provided 
to the examiner.  The examiner should 
provide explicit responses to the 
following questions:

(a)  Does the veteran have a psychiatric 
disability?  What is the nature and 
extent of the psychiatric disability, if 
any? 

(b)  What is the degree of medical 
probability that any psychiatric 
disability found is related to, or has 
been chronically worsened by, the 
veteran's active service?  The examiner 
should indicate the basis for the opinion 
and fully explain the rationale.

6.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
or reports are deficient in any manner, 
the RO must implement corrective 
procedures at once.  

7.  If the veteran is located and he 
fails to appear for the examinations, the 
RO should obtain and place in the claims 
folder a copy of the notice to report for 
the examinations sent to the veteran by 
the VA medical facility, or documentation 
from the medical facility establishing 
that the notice to report for the 
examination was sent to the last address 
of record.  The RO should notify the 
veteran that he has failed to report for 
examination, as required by 38 C.F.R. 
§ 3.326(a) and the provisions of 
38 C.F.R. § 3.655.  He should be invited 
to provide an explanation for his failure 
to report and, if he demonstrates "good 
cause" for his failure to report, 
arrange for him to be rescheduled for 
examination.

8.  If the veteran is located, the RO must 
review the claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions that 
are subsequently issued should also be 
considered.

9.  If the RO can not locate the veteran, 
it should adjudicate the claims in light 
of the provisions of 38 C.F.R. § 3.655, 
i.e., claims for increase shall be denied, 
and other original claims decided on the 
basis of the evidence of record.

If the benefit sought on appeal remains denied, the veteran, 
if he is located, and his representative should be provided 
with a supplemental statement of the case (SSOC).  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




